Citation Nr: 0031215	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  99-06 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 70 percent 
disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his friend


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to April 
1969.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 1998 rating decision by 
the St. Petersburg, Florida RO.

In June 2000, a hearing was held at the RO before C.W. 
Symanski, who is the veterans law judge rendering the final 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102(b) (West 1991).

The Board notes that at the hearing before the Board in June 
2000-the proceedings of which have been transcribed-the 
veteran expressly withdrew from appellate status the issue of 
whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
heart disorder secondary to PTSD.  This is certainly 
permissible under the Board's rules of practice so long as it 
is done in writing, which the veteran did.  (The Board notes 
that the hearing transcript meets the requirement that 
withdrawal be in writing).  38 C.F.R. § 20.204 (2000).  Given 
the veteran's clear intent to withdraw as expressed during 
the June 2000 hearing before the Board, further action by the 
Board is not appropriate.  38 U.S.C.A. § 7105(d).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran's PTSD is currently productive of total 
social and industrial impairment.

3.  The veteran is entitled to a 100 percent schedular rating 
for PTSD.


CONCLUSIONS OF LAW

1.  The veteran's PTSD is 100 percent disabling according to 
the applicable schedular criteria.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 
(2000).  

2.  A total disability rating based on individual 
unemployability due to service connected disabilities cannot 
be assigned where the veteran is entitled to a 100 percent 
schedular rating for a service connected disability; 
therefore, the claim is denied.  38 C.F.R. § 4.16(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In August 1997, the veteran submitted a claim for an 
increased rating for his service-connected PTSD.  

An October 1997 VA examination report notes that the veteran 
lived by himself in the woods.  The veteran indicated that he 
spent his day writing, practicing the guitar, staring at the 
woods and occasionally going for a walk, "but mostly do[ing] 
nothing."  He further indicated that he left home only to go 
to the grocery store, post office, or doctor's office.  He 
stated that he did not date and had no real social life.  The 
veteran complained of insomnia, outbursts of anger, 
flashbacks, nightmares and repeated intrusive thoughts about 
Vietnam.  The veteran reported that he felt very isolated and 
very alienated.  He described bouts of depression, as well as 
suicidal and homicidal thoughts on a daily basis.  
Examination revealed that the veteran's hygiene was lacking 
and his mood was depressed.  Affect was very labile.  There 
were no psychoses, perceptual deficits or hallucinations.  
The veteran was oriented times three.  Memory was intact.  
The examiner stated that the veteran's Global Assessment of 
Functioning (GAF) scale was 40.  Diagnoses included chronic, 
delayed PTSD.

In March 1998, the veteran submitted a claim for a total 
disability rating based on individual unemployability due to 
service connected disabilities.  He reported that he was 
employed as a teacher until 1990, at which time he became too 
disabled to work.

By rating decision dated in May 1998, the RO increased the 
evaluation for PTSD from 30 percent to 70 percent and denied 
entitlement to a total disability rating based on individual 
unemployability due to service connected disabilities.  The 
veteran appealed this decision.

A June 1999 VA examination report notes that the veteran 
lived alone in a cabin in a wooded, swamp area.  The veteran 
was divorced and unemployed; the only company he had was his 
dog.  The veteran reported staying awake until the early 
hours of the morning because of a fear of "frightening and 
horrible nightmares" about Vietnam.  He also reported 
keeping a loaded gun on top of his dresser to protect himself 
from intruders and "Charlie."  The veteran indicated that 
he rarely left his cabin; specifically, he left only when it 
was absolutely necessary, such as when he needed food or when 
had medical appointments.  He stated that crowds made him 
uncomfortable and reminded him of being trapped in a bunker 
in Vietnam.  He reported going into rages and having temper 
tantrums.  The examiner noted that the veteran was unable to 
keep or maintain close personal relationships, and had become 
a loner.  In addition, the veteran was alienated from his 
family members and had no contact with them.  The examiner 
noted that in January 1999 the veteran was hospitalized for 
PTSD at the Lake City VA Medical Center.  Examination 
revealed that the veteran was shabbily but appropriately 
dressed.  He was hyper-alert and hyper-excitable.  His 
responses were coherent and relevant.  His mood was very 
labile, with very rapid mood swings, which occurred 
frequently.  At times, the veteran was difficult to approach, 
benign remarks were perceived as a threat and he would 
impulsively respond in a sarcastic, provocative, threatening 
and intimidating manner.  He was very easily slighted; he was 
hypersensitive to criticism.  Overall, memory was intact, but 
the veteran was evasive, guarded, tangential and suspicious.  
Attention span and concentration were very short.  The 
veteran was inattentive and hypervigilant, and was constantly 
scanning his environment.  The veteran was not psychotic.  He 
denied homicidal or suicidal thoughts; however, the veteran 
was deemed to be at high risk due to his volatility, 
impulsivity and lack of support system.  The examiner stated 
that the veteran's GAF scale was 40.  Diagnoses included 
delayed, severe, chronic PTSD.  The examiner stated that he 
believed that the veteran "would not hesitate to fight with 
anyone who crosse[d] his path."  The examiner further 
stated:

The [veteran's] emotional condition 
totally impairs and restricts his ability 
to perform in all major life activities, 
to include caring for himself, working, 
sleeping, performing a task, and 
interaction with others.

The veteran testified during a July 2000 hearing before the 
Board that he "never get[s] to sleep until sun-up" because 
of flashbacks, dreams and nightmares about his service in 
Vietnam.  He further testified that he will go several weeks 
without leaving the house, and when he does go out he avoids 
crowds.  He stated that he has someone who cleans his house 
because he is unable to clean or make his bed.  The veteran's 
friend testified that the veteran "doesn't keep up with his 
hygiene as he should."  In addition, the veteran and his 
representative indicated that the veteran was hospitalized 
for his PTSD in January 1999 and October 1999.

The evidence of record also includes a 1990 determination by 
the Social Security Administration (SSA) wherein the veteran 
was rated as disabled, with severe PTSD noted as his primary 
disability and idiopathic cardiomyopathy and 
spondylolisthesis noted as his secondary disabilities.

Analysis

PTSD

The veteran contends that his service-connected PTSD is more 
disabling than currently evaluated.  Disability evaluations 
are determined by the application of a schedule of ratings, 
which is in turn based on the average impairment of earning 
capacity caused by a given disability.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (2000).  Separate diagnostic 
codes identify the various disabilities.  In addition, VA has 
a duty to acknowledge all regulations which are potentially 
applicable through the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The veteran's PTSD is rated as 70 percent disabling under 
Diagnostic Code 9411, PTSD.  The rating criteria provide that 
PTSD is to be assigned a 70 percent evaluation when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
requires total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130, Diagnostic Code 9411 (2000).

In the case at hand, the evidence of record includes medical 
records showing treatment and diagnosis of chronic PTSD.  The 
evidence also consists of statements from the veteran and a 
VA examiner that the veteran has not been employed since 
1990.  The veteran testified that he has someone who cleans 
his house because he is unable to do so himself.  The record 
shows that the veteran isolates himself from his family, both 
emotionally and physically.  An October 1997 VA examination 
report notes that the veteran complained of homicidal and 
suicidal ideation.  Hygiene was described as "lacking."  
The medical evidence reveals that in 1997 and 1999 the 
veteran was given a GAF score of 40 to represent serious 
impairment socially and very serious impairment 
occupationally.

It is apparent from the record that the veteran would not be 
able to maintain employment due to the severity of his PTSD.  
On the most recent VA examination in June 1999, the examiner 
stated that the veteran's emotional condition totally impairs 
and restricts his ability to perform in all major life 
activities, to include caring for himself, working, sleeping, 
performing a task and interacting with others.  The record 
shows that the veteran essentially has a non-existent social 
life at present.  There is no evidence that he has been 
capable of maintaining a job in recent years.  Based on the 
entire record of evidence, the Board concludes that the 
severity of the veteran's PTSD is such that it is productive 
of total social and industrial inadaptability so as to 
warrant a 100 percent rating under Diagnostic Code 9411.

Total Disability Rating Based on Individual Unemployability

Turning to the second issue on appeal, total disability 
ratings based on individual unemployability may be assigned 
where the schedular rating is less than total when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service connected disability.  38 C.F.R. § 
4.16(a) (2000).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) has held that in cases where the law is dispositive 
of the claim, the claim should be denied because of lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  Under the provisions of 38 C.F.R. § 4.16(a), a total 
rating based on individual unemployability may only be 
assigned where the veteran is not in receipt of a total 
schedular rating.  In view of the fact that a 100 percent 
schedular rating is being assigned for the veteran's service-
connected PTSD, the Board finds that the total disability 
rating claim is without legal merit and that claim must be 
denied.  See ZP v. Brown, 7 Vet. App. 541 (1995).


ORDER

Entitlement to an increased 100 percent rating for PTSD is 
granted, subject to the controlling regulations applicable to 
the payment of monetary benefits.  

A total disability rating based on individual unemployability 
due to service-connected disability is denied.



		
	C. W. SYMANSKI 
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 4 -


- 1 -


